Betty Fodor brought this action originally in the Cuyahoga Common Pleas against the Cleveland Railway Company and the Cuyahoga Towel Supply and Laundry Company for damages for personal injury.
It appears that on August 25, 1922 Fodor was a passenger in a street car of the Railway Co. and that while said car was being brought to a stop for the purpose of discharging and taking on passengers a truck operated by the Laundry Co. collided with the rear end of the street car, thereby making considerable noise, but not affecting the movement of the car. Upon hearing the crash, Fodor arose from her seat, as did other passengers, and started toward the door of the car, which was still in motion and which came to a stop while she was going from her seat to the door. The sudden stopping of the car caused' Fodor to lose her balance, fall and bump her head, thereby causing the injury complained of.
Upon the conclusion of Fodor’s testimony the trial court directed a verdict for the Railway Co. on the ground that there was no evidence of negligence on its part and at the conclusion of all testimony the jury returned a verdict for Fodor. This judgment was affirmed by the Cuyahoga Appeals.
The Laundry Co. in the Supreme Court contends that the collision was not the proximate cause of the injury and that no evidence that the collision caused the street car to jerk and that under Miller v. Railroad, 78 OS. 309, “No liability exists for acts of negligence causing mere fright or shock, unaccompanied by contemopraneous physical injury, even though subsequent illness results, where the negligent acts complained of are neither wilful nor malicious.”